           Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ROSE M. TOWNSEND                                  *
                                                  *          Civil Action No. CCB-21-0386
          v.                                      *
                                                  *
FLEISCHMANN’S VINEGAR, et al.                     *
                                                  *
                                                  *
                                                *****

                                          Memorandum

         This employment dispute concerns the discharge of the plaintiff Rose M. Townsend.

Townsend raises claims against Fleischmann’s Vinegar (“Fleischmann’s”), Green Plains Inc. 1

(“GPI”), Kerry Inc. (“Kerry”), Angela Campbell, Matthew Krosche, and Terri Winfrey. (ECF 1,

Compl. at 1). Now pending before the court is a motion to dismiss (ECF 9) filed by GPI and

Winfrey (collectively, “the GPI defendants”), a motion to dismiss (ECF 16) filed by Campbell and

Krosche, and a motion to compel arbitration and to dismiss (ECF 17) filed by Fleischmann’s and

Kerry (collectively, “the Fleischmann’s defendants”). The matter has been fully briefed, and no

hearing is required. See Local Rule 105.6 (D. Md. 2021). For the reasons discussed herein, the

court will grant each of the pending motions.


                                         BACKGROUND

         Townsend, who represents herself, alleges that between July 20, 2018, and February 5,

2019, she was discriminated against because of health issues, harassed with demands to step down



1
    GPI was erroneously named as “Green Plains Trade Group LLC” (“GPTG”) in the complaint
    (See ECF 9-3, Mapes Decl. at ¶ 3). GPTG is a wholly owned subsidiary of GPI, a holding
    company which also owned Fleischmann’s—until November 2018, when Fleischmann’s was
    acquired by Kerry. (See id. at ¶¶ 6, 7, 18). The Clerk will be instructed to adjust the docket
    accordingly.

                                                 1
          Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 2 of 9



from her position, retaliated against for raising concerns with human resources, intimidated with

“writeups by Angela Campbell and Matthew Krosche,” demoted, and ultimately terminated by

Winfrey, Fleischmann’s, GPI, and Kerry. (ECF 2, Compl. at 1). On September 19, 2018, she filed

a complaint with the Equal Employment Opportunity Commission (“EEOC”), alleging that

Fleischmann’s, Campbell, Krosche, and Winfrey discriminated against her on the basis of

disability in violation of the Americans with Disabilities Act. (Id.). On August 17, 2019, she

amended her EEOC complaint to allege that GPI and Kerry also are liable. (Id.). As relief,

Townsend seeks compensatory and punitive damages. (Id.).


                                   STANDARD OF REVIEW

       A plaintiff bears the burden of establishing personal jurisdiction over the defendants.

Carefirst of Md. v. Carefirst Pregnancy, 334 F.3d 390, 396 (4th Cir. 2003). When the existence of

jurisdiction “turns on disputed factual questions the court may resolve the [jurisdictional]

challenge on the basis of a separate evidentiary hearing, or may defer ruling pending receipt at trial

of evidence relevant to the jurisdictional question.” Combs v. Bakker, 886 F.2d 673, 676 (4th Cir.

1989). In its discretion, a court may permit limited discovery as to the jurisdictional

issue. See Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 64 (4th Cir. 1993). Alternatively, the court

may rule based solely on the motion papers, supporting legal memoranda, affidavits, and the

allegations in the complaint. Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016); Consulting

Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir. 2009). In that circumstance, the

“plaintiff need only make ‘a prima facie showing of personal jurisdiction to survive the

jurisdictional challenge.’” Grayson, 816 F.3d at 268 (quoting Combs, 886 F.2d at 676). However,

“‘[a] threshold prima facie finding that personal jurisdiction is proper does not finally settle the

issue; plaintiff must eventually prove the existence of personal jurisdiction by a preponderance of


                                                  2
         Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 3 of 9



the evidence, either at trial or at a pretrial evidentiary hearing.’” New Wellington Fin. Corp. v.

Flagship Resort Dev. Corp., 416 F.3d 290, 294 n.5 (4th Cir. 2005) (citation omitted).

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). “Thus, while

a plaintiff does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the

complaint must advance the plaintiff’s claim ‘across the line from conceivable to plausible.’” Id.

(quoting Twombly, 550 U.S. at 570). Additionally, although courts “must view the facts alleged in

the light most favorable to the plaintiff,” they “will not accept ‘legal conclusions couched as facts

or unwarranted inferences, unreasonable conclusions, or arguments’” in deciding whether a case

should survive a motion to dismiss. U.S. ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707

F.3d 451, 455 (4th Cir. 2013) (quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th

Cir. 2012)).

       A motion to dismiss based on an arbitration clause is like one based on a forum selection

clause and should be construed, even when brought under Rule 12(b)(6), as a challenge to the

sufficiency of the plaintiff’s choice of venue under Rule 12(b)(3). See Sucampo Pharms., Inc. v.

Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006); Aggarao v. MOL Ship Mgmt. Co., Ltd.,

675 F.3d 355, 365 n.9 (4th Cir. 2012); Stone v. Wells Fargo, N.A., 361 F. Supp. 3d 539, 548

(D. Md. 2019). When a defendant raises a Rule 12(b)(3) venue challenge, the plaintiff bears the




                                                 3
          Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 4 of 9



burden of demonstrating that venue is appropriate. Stone, 361 F. Supp. 3d at 549 (citing

Bartholomew v. Virginia Chiropractors Ass’n, 612 F.2d 812, 816 (4th Cir. 1979), cert. denied, 446

U.S. 938 (1980), overruled on other grounds by Union Labor Life Ins. Co. v. Pireno, 458 U.S. 119,

102 (1982)). If the court does not hold an evidentiary hearing, “the plaintiff need only make a

prima facie showing that venue is proper.” Stone, 361 F. Supp. 3d at 549. “In assessing whether

there has been a prima facie venue showing, [the court views] the facts in the light most favorable

to the plaintiff.” Aggarao, 675 F.3d at 366. The court may “freely consider evidence outside the

pleadings” on a motion to dismiss under Rule 12(b)(3). Id. at 365–66.


                                         DISCUSSION

        The court will address each of the pending motions separately.


   I.      Campbell and Krosche

        Campbell and Krosche argue that Townsend’s claims against them must be dismissed

because the Americans with Disabilities Act provides a remedy against employers but not against

supervisors or managers. “Because Title VII does not authorize a remedy against individuals for

violation of its provisions, and because Congress has made the remedies available in Title VII

applicable to ADA actions”, the ADA likewise “does not permit an action against individual

defendants[.]” Baird ex rel. Baird v. Rose, 192 F.3d 462, 472 (4th Cir. 1999); see also Jones v.

Sternheimer, 387 F. App’x 366, 368 (4th Cir. 2010). Townsend has not opposed this motion, which

the court will grant.




                                                4
              Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 5 of 9



      II.      The GPI Defendants

            The GPI defendants argue that Townsend’s claims must be dismissed for lack of personal

jurisdiction, that repleading would be futile, and—as to Winfrey—that the ADA does not impute

liability against individuals.

            Fed. R. Civ. P. 4(k)(1)(A) authorizes a federal district court to exercise personal jurisdiction

over a defendant in accordance with the law of the state in which the district court is

located. Carefirst, 334 F.3d at 397. Therefore, in Maryland, “to assert personal jurisdiction over a

nonresident defendant, two conditions must be satisfied: (1) the exercise of jurisdiction must be

authorized under the state's long-arm statute; and (2) the exercise of jurisdiction must comport

with the due process requirements of the Fourteenth Amendment.” Id. The Maryland Court of

Appeals has “consistently held that the reach of the long arm statute is coextensive with the limits

of personal jurisdiction delineated under the due process clause of the Federal Constitution” and

that the “statutory inquiry merges with [the] constitutional examination.” Beyond Sys., Inc. v.

Realtime Gaming Holding Co., 388 Md. 1, 22 (2005) (citing Mohamed v. Michael, 279 Md. 653,

657, 370 A.2d 551, 553 (1977)).

            Due process requires that the defendants have sufficient minimum contacts with the forum

such that the maintenance of the suit does not offend traditional notions of fair play and substantial

justice. See Carefirst, 334 F.3d at 396 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)). If, as here, the non-resident defendants’ contacts with the forum state are the basis of the

suit, they may establish specific personal jurisdiction. 2 See id. The Fourth Circuit Court of Appeals

has developed a three-part test for asserting specific personal jurisdiction that considers: (1) the



2
    Townsend does not assert, and the court sees no basis to conclude, that the court may exercise
    general jurisdiction over the GPI defendants. Thus, the court’s analysis focuses on specific
    jurisdiction.

                                                       5
          Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 6 of 9



extent to which the defendant purposefully availed itself of the privilege of conducting activities

in the State; (2) whether the plaintiffs’ claims arise out of those activities or are directed at the

State; and (3) whether the exercise of personal jurisdiction would be constitutionally reasonable.”

Consulting Eng’rs Corp., 561 F.3d at 278. “[T]o justify the exercise of personal jurisdiction over

a non-resident defendant, the defendant’s contacts with the forum state must have been so

substantial that they ‘amount to a surrogate for presence and thus render the exercise of sovereignty

just.’” Id. at 277–78 (quoting ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997)).

       In this case, Townsend’s complaint does not explicitly state the basis for this court’s

jurisdiction, but her response includes several exhibits intended to demonstrate the GPI

defendants’ contacts with the state of Maryland. (See ECF 20). This includes Green Plains Trade

Group LLC’s corporate charter approval sheet (ECF 20-1), Townsend’s employment offer letter

from Fleischmann’s indicating GPI is Fleischmann’s parent company (ECF 20-2), Townsend’s

paystub from Fleischmann’s, which includes GPI’s logo (ECF 20-3), and the results of an entity

search from the State of Maryland showing Green Plains Trade Group LLC is registered to do

business in Maryland (ECF 20-4).

       None of these exhibits can satisfy the second element of the Fourth Circuit’s test. As to

GPTG, even if these exhibits established contacts with the state of Maryland, they do nothing to

refute the evidence that GPTG never employed Townsend and could not have taken any actions

related to her employment claims. (See ECF 9-3, Mapes Decl. at p 22). Though Fleischmann’s and

GPTG appear both to have been subsidiaries of GPI at one point, there is no evidence that GPTG—

an LLC which sells ethanol—ever had any impact on Townsend’s employment or termination at

Fleischmann’s Vinegar Company, and thus GPTG’s contacts with the state of Maryland do not

give rise to Townsend’s claims.




                                                  6
             Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 7 of 9



           As to GPI, the documents likewise do not raise any plausible inference that GPI’s actions

gave rise to Townsend’s claims, which are related to discrimination, retaliation, and discharge at

her place of employment. Though the offer letter does “welcome” Townsend “[o]n behalf of” GPI

and all its other subsidiaries, “including Fleischmann’s Vinegar,” the letter is printed on

Fleischmann’s letterhead and does not indicate that GPI exercised any control over the terms or

conditions of Townsend’s employment. (See ECF 20-2). And though the top of the paystub does

bear GPI’s name and logo, the only address listed is that of Fleischmann’s Vinegar Company; the

stub likewise does not indicate that GPI exercised any control over the terms or conditions of

Townsend’s employment. Further, “the contacts of a corporate subsidiary cannot impute

jurisdiction to its parent entity.” Saudi v. Northrop Grumman Corp., 427 F.3d 271, 276 (4th Cir.

2005) (citing cases). Therefore, to the extent that Townsend may rely on the actions of

Fleischmann’s to demonstrate GPI’s contacts with the forum state, this argument is unavailing.

           Finally, even if Townsend could establish personal jurisdiction against Winfrey, the ADA

does not permit actions against individual defendants, as explained previously with respect to

Campbell and Krosche. The claim against the GPI defendants will therefore be dismissed.


    III.      The Fleischmann’s Defendants

           The Fleischmann’s defendants argue that Townsend’s complaint against them must be

dismissed because her employment contract contained a mandatory arbitration provision. They

attached to their motion a copy of Townsend’s employment contract, which states that “[a]ny

dispute or claim arising out of or in connection with” the contract “will be finally settled by

arbitration” except that the parties “may apply to any court of competent jurisdiction

for . . . equitable relief[.]” (ECF 17-2 at 2).




                                                   7
         Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 8 of 9



       If an issue is referable to arbitration under an agreement in writing, then a stay is mandatory

and a motion to compel arbitration must be granted. 3 See Adkins v. Labor Ready, Inc., 303 F.3d

496, 500 (4th Cir. 2002); see also 9 U.S.C. § 3. A litigant can compel arbitration if he can

demonstrate (1) the existence of a dispute between the parties, (2) a written agreement that includes

an arbitration provision purporting to cover the dispute, (3) the relationship of the transaction,

which is evidenced by the agreement, to interstate or foreign commerce, and (4) the failure,

neglect, or refusal of the opposing party to arbitrate the dispute. See Adkins, 303 F.3d at 500–01.

       This court construes the Fleischmann’s defendants’ Rule 12(b)(6) motion to compel

arbitration and dismiss the suit as a motion challenging venue under Rule 12(b)(3) and finds a stay

for arbitration appropriate. A review of the pleadings and exhibits, done in the light most favorable

to Townsend, reveals that Townsend has failed to make a prima facie showing that venue is proper.

The defendants have produced a signed employment contract with a clear arbitration provision.

Townsend’s claims are for money damages, not for equitable relief, and they all arise out of her

employment at Fleischmann’s. The defendants have therefore established arbitrability, and though

Townsend opposes the motion, she does not contest the applicability of the arbitration provision 4

— crucial for her required venue showing. (See generally ECF 21, Opp’n). The court will therefore

grant the motion to compel arbitration and will stay the complaint as to the Fleischmann’s

defendants.




3
  Some courts have ruled that, in lieu of a stay, dismissal is proper when all the issues presented
  in a lawsuit are arbitrable. See Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252
  F.3d 707, 709-10 (4th Cir. 2001); Stone v. Wells Fargo Bank, N.A., 361 F. Supp. 3d 529, 557–
  58 (D. Md. 2019). The Fourth Circuit has acknowledged some “tension” in its decision
  regarding whether a stay or dismissal is appropriate. Aggarao, 675 F.3d at 376 n.18.
4
  The defendants have agreed to waive the requirement that arbitration occur in Nebraska; they
  are willing to arbitrate in Baltimore, Maryland. (See ECF 17-1 at 2 n.3).

                                                 8
         Case 1:21-cv-00386-CCB Document 25 Filed 09/09/21 Page 9 of 9



                                       CONCLUSION

       For the reasons stated herein, the court will grant the GPI defendants’ motion to dismiss

(ECF 9) and Campbell and Krosche’s motion to dismiss (ECF 16). The court will grant the

Fleischmann’s defendants’ motion to compel arbitration (ECF 17) but stay, rather than dismiss,

the claims against them. A separate Order follows.



September 9, 2021                                                      /s/
Date                                                      Catherine C. Blake
                                                          United States District Judge




                                               9
